905 F.2d 1531Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence Joseph RAINSFORD, Petitioner-Appellant,v.James E. JOHNSON, Warden;  Attorney General of the State ofVirginia, Respondents-Appellees.
No. 89-7699.
United States Court of Appeals, Fourth Circuit.
Submitted April 9, 1990.Decided May 9, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (C/A No. 87-0697-R)
Lawrence Joseph Rainsford, appellant pro se.
Linwood Theodore Wells, Jr., Office of the Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Lawrence Joseph Rainsford seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Rainsford v. Johnson, C/A No. 87-0697-R (E.D.Va. June 26, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.